DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-8, and 10-15 remain in condition for allowance for reasons cited in the Corrected Notice of Allowance dated 13 April 2022. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Ernest Huang on 09 June 2022. 
The application has been amended as follows: 

Claim 1 (Currently Amended): A method for detecting a neuroblastoma, the method comprising: 
measuring a urinary tumor marker in a urine sample derived from a subject, the step including: 
measuring at least one urinary tumor marker selected from Group (A) as follows: 
(A) 3-methoxytyramine sulfate, xanthopterin, vanillactate, 3,4- dihydroxyphenylacetate, cystathionine, cortisol 21-glucuronide, 3, 4-dihydroxyphenylacetate sulfate, cortisol, 3-methoxytyrosine, and 3-methoxytyramine; and measuring at least one urinary tumor marker selected from Group (B) as follows: 
(B) 2-hydroxy-3-methylvalerate, vanillylmandelate, homovanillate, 3- methoxy-4-hydroxyphenyl glycol, and 3-( 4-hydroxyphenyl)lactate; and 
detecting a neuroblastoma in the subject based on results of the measurement, 
wherein at least three of the Group (A) urinary tumor markers and at least one of the Group (B) urinary tumor markers are measured, 
wherein when the at least one Group (A) urinary tumor marker is at a level higher than a reference level, it is indicated that the subject is positive for a neuroblastoma and is in a stage other than stage 4S, and 
wherein when the at least one Group (A) urinary tumor marker is at a level lower than the reference level, but the at least one Group (B) urinary tumor marker is at a level higher than a reference level, it is indicated that the subject is positive for a neuroblastoma and is in stage 4S.

Claim 15 (Currently Amended): A method for evaluating efficacy of a neuroblastoma therapy, the method comprising: 
measuring a urinary tumor marker in a urine sample derived from an animal with a neuroblastoma, the animal having undergone a treatment with a test therapeutic agent or therapy by measuring: 
at least one urinary tumor marker selected from Group (A) as follows: 
(A) 3-methoxytyramine sulfate, xanthopterin, vanillactate, 3,4- dihydroxyphenylacetate, cystathionine, cortisol 21-glucuronide, 3, 4-dihydroxyphenylacetate sulfate, cortisol, 3-methoxytyrosine, and 3-methoxytyramine, and7125006-0013UT01/5762310.1App. No.: 16/675,109 Docket No. 125006-0013UT01at least one urinary tumor marker selected from Group (B) as follows: 
(B) 2-hydroxy-3-methylvalerate, vanillylmandelate, homovanillate, 3- methoxy-4-hydroxyphenyl glycol, and 3-(4-hydroxyphenyl)lactate, wherein at least three of the Group (A) urinary tumor markers and at least one of the Group (B) urinary tumor markers are measured; and 
evaluating efficacy of the test therapeutic agent or therapy on the neuroblastoma based on the measurement results.

Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Verly et al. (“Catecholamines profiles at diagnosis: Increased diagnostic sensitivity and correlation with biological and clinical features in neuroblastoma patients,” Published 04 January 2017, DOI: 10.1016/J.EJCA.2016.12.002) discloses a method for detecting a neuroblastoma (abstract; introduction; 1. Introduction), the method comprising: measuring a urinary tumor marker in a urine sample derived from a subject (abstract), the step including: measuring at least one urinary tumor marker selected from Group (A) as follows: (A) 3-methoxytyramine (3MT) (abstract; p. 236, col. 1, para. 2; see figure 1), and measuring at least one urinary tumor marker selected from Group (B) as follows: (B) vanillylmandelate (vanillylmandelic acid (VMA)) (abstract; p. 236, col. 1, para. 2; see figure 1); and detecting a neuroblastoma in the subject based on results of the measurement, wherein when the at least one Group (A) urinary tumor marker is at a level higher than a reference level (3MT was mainly elevated in stage 4) (p. 239, col. 1, para. 1; see figure 2), it is indicated that the subject is positive for a neuroblastoma and is in a stage other than stage 4S (stage 4) (p. 239, col. 1, para. 1), and wherein when the at least one Group (A) urinary tumor marker is at a level lower than the reference level, but the at least one Group (B) urinary tumor marker is at a level higher than a reference level, it is indicated that the subject is positive for a neuroblastoma and is in stage 4S (see VMA and 3MT data in figure 2 for stage 4S).
However, the prior art neither teaches nor fairly suggests a method wherein at least three of the Group (A) urinary tumor markers and at least one of the Group (B) urinary tumor markers are measured.

Claims 2-4 and 9-11 were objected to as being dependent upon a rejected base claim but allowable if rewritten in independent form including all of the limitations of the base claim in the non-final Office Action dated 06 December 2021. Upon canceling claims 2 and 9 and amending claims 1 and 15 to incorporate the limitations of allowable claim 2; amending claims 3-4 to be in independent form incorporating the limitations of claim 1; and amending claims 10-11 to be in independent form incorporating the limitations of claim 8, said claims are now allowable.
As discussed in the the interview held 09 June 2022, amending claims 1 and 15 to recite, “wherein at least three of the Group (A) urinary tumor markers and at least one of the Group (B) urinary tumor markers are measured,” remains allowable subject matter because the prior art is silent on measuring at least three of the Group (A) urinary tumor markers and at least one of the Group (B) urinary tumor markers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797